Citation Nr: 0808805	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The veteran served on active duty from July 1963 to April 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a TDIU.  
The Board remanded the claim in December 2004 for further 
development.   

On October 26, 2005, the Board issued a decision which denied 
entitlement to TDIU.  The veteran thereafter appealed the 
October 2005 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  An April 2007 Order of 
the Court granted a December 2006 Joint Motion for Remand.  
The Board remanded the case in August 2007 for further 
development.


FINDINGS OF FACT

1.  The veteran is only service-connected for iliopsoas 
bursitis of the right hip evaluated as 10 percent disabling 
from January 1998.   

2.  The veteran's service-connected right hip disability is 
not shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, December 
2004 and September 2007; a rating decision in February 2004; 
a statement of the case in June 2004; and a supplemental 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

TDIU

The veteran contends that he is entitled to individual 
unemployability due to the severity of his service-connected 
right hip disability.

The service medical records show that the veteran was treated 
for bursitis of the right hip during service.  Service 
connection was granted and a noncompensable rating assigned 
in a June 1967 rating decision which was increased to 10 
percent disabling in a May 1999 rating decision.

In June 1999 the veteran stated that his right hip disability 
had forced him to quit his job of 30 years as a truck driver 
and he was unable to work.  The Board viewed this as a claim 
for TDIU and referred it to the RO for appropriate action.  

VA outpatient treatment records show that in September 1998 
the veteran reported that he was not employed.  He had been 
employed as a truck driver but had to pay off an outstanding 
fine before he would be able to get a license.  

At a VA examination in July 1999 the veteran complained of 
right hip pain worsening over the years.  He reported the 
pain was about the anterior groin which was worse with any 
long walking with some pain felt when going from a seated to 
a standing position with start-up pain.  He had used a crutch 
for the past year for ambulation.  The impression was chronic 
right groin pain.  There was no opinion of the impact on his 
employability.  

VA outpatient treatment records show that in October 1999 he 
complained of pain in his right hip and he walked with 
crutches.  In July 2000 he complained of hip pain and the 
impression was degenerative joint disease of the hip.  In 
August 2000 the entry reflects that the veteran had been 
evaluated by the Orthopedic Clinic and told he could not 
work.  

At a private medical evaluation for a Social Security 
Administration (SSA) claim in October 2000 the veteran 
complained of pain in the right hip that was constant and of 
moderate intensity.  He reported the need for two crutches to 
walk and that he walked stiff legged without them.  Walking 
was painful, sitting too long was painful and bending over 
was painful.  On examination, he had moderate tenderness in 
the right hip with marked restriction of range of motion.  
The examiner assessed chronic right hip pain.  With regard to 
his functional ability, the examiner stated that because of 
the condition of the veteran's right hip and being unable to 
walk without crutches would have difficulty in walking by 
himself for more than a few steps.  He would not be able to 
bend frequently, or climb the stairs, or lift any kind of 
weight.  A private medical x-ray of the right hip revealed no 
fracture or dislocation.  The impression was mild 
degenerative changes.  

For the SSA disability determination, a medical consultant 
for SSA provided a Physical Residuals Functional Capacity 
Assessment in December 2000.  Among the findings was a 
notation that the claimant's allegation was credible for 
pain, however the x-ray finding was minimal.  The functional 
capacity was that the veteran could occasionally lift and or 
carry 20 pounds, frequently lift or carry 10 pounds.  He 
could stand or walk (with normal breaks) for a total of at 
least 2 hours in an 8-hour workday and sit (with normal 
breaks) for a total of about 6 hours in an 8-hour workday.  
To push or pull, he was limited in the right lower extremity 
occasionally.  It was noted that the veteran used crutches 
but would walk a few steps stiff leg without crutches.  The 
medical consultant stated that there were treating/examining 
source conclusions about the claimant's limitations or 
restrictions which were significantly different from his 
findings.  The medical consultant concluded that the 
claimant's medical findings did not significantly support 
total disability.  The veteran should be capable without the 
findings noted in the assessment regarding his right hip.   

The SSA determination was that the veteran was disabled from 
July 2000 with a primary diagnosis of right hip pain. 

VA outpatient treatment records show that the veteran 
continued to complain of right hip pain.  In November 2001 he 
continued with hip pain the etiology of which remained 
obscure.  He reported the use of a cane or crutches.  On 
examination, he walked without a limp and had good range of 
motion of the hip.  He did not have a cane or crutches with 
him.  In October 2002 he was working a little to keep busy by 
driving a delivery truck and he enjoyed bowling.  In December 
2002 he expressed concern about chronic hip pain.  

At a VA examination in August 2002 he reported that he was 
unable to perform any work secondary to his right hip 
problems and was on social security disability for right hip 
pain.  He noted that prolonged periods of sitting caused pain 
of the right hip.  He used crutches approximately two times a 
month to assist with ambulation.  He had a difficult time 
with taking stairs with the right lower extremity secondary 
to the pain at the hip region.  The clinical findings noted 
that the veteran had mild discomfort in the region of the hip 
with extremes of all range of motion.  The assessment was 
chronic right hip pain consistent with history of iliopsoas 
bursitis tendonitis.  This had range of motion and functional 
limitations. 

VA outpatient treatment records from December 2002 to October 
2003 show that in February 2003 the veteran reported he was 
doing calisthenics and walking 45 minutes slowly two to three 
times a week.  

In November 2003 he complained of constant right hip pain 
worsening over time.  At the examination he was using 
crutches to ambulate which he reported using approximately 85 
percent of the time.  He had pain at the extremes of all 
motion.  The assessment was right hip iliopsoas bursitis with 
worsening functional loss and constant right hip pain.  X-
rays showed mild degenerative changes.  

In June 2004 the veteran stated that he was on crutches over 
70 percent of the time and could no longer drive a truck.  He 
could not sit for long periods of time nor could he stand for 
long periods of time.  

VA treatment records from September 2004 to September 2007 
primarily show a long hospital course after surgery and post 
surgery complications and then outpatient follow-up.  In June 
2006 he stated that he was still having pain in the right 
hip.  When seen for an unrelated disorder in August 2006 he 
walked in unassisted with a normal gait.  In September 2007 
he related that he had borrowed a car to attend a VA 
appointment.  

In a formal application for TDIU received in October 2007 the 
veteran indicated that he had not tried to obtain employment 
since he became too disabled to work.  He had a high school 
education and had received training in 1968 and 1969 in heavy 
equipment.  He denied having had any education and training 
since he became too disabled to work.  

The veteran was afforded a VA examination in December 2007.  
He reported the use of pain medication and that no assistive 
aids were needed for walking.  He was able to stand for 15 to 
30 minutes and able to walk more than on quarter mile but 
less than one mile.  His right hip did not give way or have 
instability.  There was pain and stiffness but no weakness.  
There were no flare-ups and no inflammation.  On examination 
his gait was antalgic.  Clinical findings were recorded which 
showed painful movement on range of motion.  There was no 
additional limitation of motion on repetitive use.  X-rays of 
the right hip showed mild degenerative changes were present.  
It was noted that the radiographs were read as normal.  

The diagnosis was mild degenerative disease of the right hip.  
There were effects of the problem on some daily activities.  
There was no effect on feeding or grooming.  The effect was 
mild on recreation, traveling, bathing, dressing, and 
toileting.  The effect was moderate on chores, shopping, and 
prevented exercise.  The examiner opined that it was less 
likely as not (less than 50/50 probability) that the veteran 
was unable to obtain or maintain substantially gainful 
employment solely as a result of his service-connected right 
hip disability without consideration of his age or any non-
service connected disabilities.  The examiner opined that the 
veteran had  chronic right hip pain diagnosed as iliopsoas 
bursitis in the past.  He had some mild degenerative changes 
present on the new radiographs.  He had some pain and limited 
motion on examination, however that was not such that it 
would interfere with his ability to obtain or maintain 
substantially gainful employment.   

After review of the evidence of record, the Board finds that 
entitlement to a TDIU is not established.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b). 

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give full consideration to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15.  The 
Board must consider the effects of the veteran's service-
connected disability in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409 (1992).

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran's only service-connected disability is iliopsoas 
bursitis of the right hip evaluated as 10 percent disabling.  
The veteran's rating does not meet the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  The 
rating board did not refer this case for extra-schedular 
consideration.

VA outpatient treatment records show that the veteran seeks 
periodic treatment for his right hip pain and other 
nonservice-connected disabilities.  Although an August 2000 
entry contains the veteran's reporting that he had been told 
that he could not work, the records, primarily, do not show 
that the veteran was unemployable due solely to his service-
connected right hip disability.

The report of a VA medical examination in July 1999 noted 
chronic right groin pain but there was no opinion of the 
impact on the veteran's employability.  The examiner at a VA 
examination in August 2002 noted that the veteran's chronic 
right hip pain had range of motion and functional 
limitations.  However, there was no finding that the service-
connected right hip disability interfered with all types of 
employment.

The record shows that the veteran receives SSA benefits due 
to right hip pain.  However, the Board notes that a decision 
granting the veteran SSA benefits is not controlling in a VA 
decision.  Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the 
fact that SSA has ruled that a veteran is disabled, under SSA 
law, does not establish, in and of itself, that the veteran 
is permanently and totally disabled for purposes according to 
the laws and regulations governing VA).

One of the medical reports relied upon for the SSA 
determination was an October 2000 medical evaluation.  With 
regard to functional ability, the examiner found that because 
the veteran was unable to walk without crutches he would have 
difficulty in walking by himself for more than a few steps.  
He was limited in bending, and could not climb the stairs or 
lift any kind of weight.  An x-ray in October 2000 revealed 
mild degenerative changes of the right hip.  While this 
report indicates functional limitations due to the veteran's 
right hip disability, it does not show that the veteran was 
unemployable due only to his service-connected right hip 
disability.  

Moreover, in another medical assessment regarding function 
limitations for the SSA determination in December 2000, the 
medical consultant stated that the veteran's medical findings 
did not support total disability.   

At the time of the October 2000 medical evaluation the 
veteran reported the need for two crutches to walk which the 
examiner found caused functional limitation.  However, on VA 
examination in November 2001 he walked without a limp, had 
good range of motion of the hip, and did not have a cane or 
crutches.  In August 2002 he reported using crutches 
approximately two times a month.  In October 2002, he was 
able to drive a delivery truck and go bowling.  In February 
2003 he was walking for 45 minutes two to three times a week.  
In November 2003 he reported using crutches about 85 percent 
of the time and in June 2004 stated he was on crutches over 
70 percent of the time.  However, in August 2006 he walked 
unassisted with a normal gait when seen at a VA outpatient 
appointment and on examination in December 2007, he denied 
using assistive aids for walking.  X-rays have consistently 
shown only mild degenerative changes of the right hip.  

The Board finds that the December 2007 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995) (the opinion of a physician 
that is based on a review of the entire record is of greater 
probative value than an opinion based solely upon the 
veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file, 
examination of the veteran and the application of sound 
medical judgment.  The examiner concluded that the veteran's 
right hip pain and limited motion was not such that it would 
interfere with his ability to obtain or maintain 
substantially gainful employment.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected hip disability do not preclude his performance of 
substantially gainful employment.  The evidence indicates 
that the veteran's service connected right hip disorder 
limits him from doing his previous work as a truck driver and 
possibly physical labor.  However, current findings do not 
seem to be a contraindication to him performing work that did 
not include driving a large vehicle or physical labor.  

While the veteran may believe that his service-connected 
disability prevents him from working, as a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to provide a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
finds that the evidence in this case does not support the 
veteran's assertions.

The veteran asserts that he is unemployable due to his right 
hip disability, but the preponderance of the evidence does 
not show that his right hip disability precludes him from all 
gainful employment.  The Board therefore concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating.  In the absence 
of any evidence of unusual or exceptional circumstances 
beyond what is contemplated by the assigned disability 
evaluation of 10 percent, the preponderance of the evidence 
is against his claim.  

Accordingly, the Board finds that the preponderance of the 
competent and persuasive evidence supports a finding that the 
veteran is not precluded from securing and maintaining 
gainful employment solely by reason of his service-connected 
right hip disability.  As the preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


